Sub-Item 77O DREYFUS PREMIER INVESTMENT FUNDS, INC. DREYFUS GLOBAL REAL ESTATE SECURITIES FUND On September 12, 2014, Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 71,070 shares of common stock issued by Health Care REIT, Inc. (CUSIP NO. 42217K106) (the "Shares") at a purchase price of $63.75 per Share, including underwriter compensation of $1.3388 per Share. The Shares were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BB&T Capital Markets, a division of BB&T Securities, LLC BBVA Securities Inc. BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Comerica Securities, Inc. Credit Agricole Securities (USA) Inc. Deutsche Bank Securities Inc. Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mitsubishi UFJ Securities (USA), Inc. Mizuho Securities (USA) Inc. Morgan Stanley & Co. LLC Oppenheimer & Co. Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC SMBC Nikko Securities America, Inc. SunTrust Robinson Humphrey, Inc. TD Securities (USA) LLC The Huntington Investment Company UBS Securities LLC Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10 f-3 Procedures at a Board meeting held on December 16, 2014. These materials include additional information about the terms of the transaction.
